Citation Nr: 1735592	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent for a mood disorder.

2.  Entitlement to an initial evaluation higher than of 10 percent for right hip strain.

3.  Entitlement to an initial evaluation higher than 10 percent for scars of the left groin, left thigh, and penis.

4.  Entitlement to an evaluation higher than 10 percent for deep laceration of the left groin and penis with limited left hip abduction.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for sciatica, secondary to deep laceration of the left groin and penis with limited left hip abduction.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2009, the RO denied service connection for a back disability, and entitlement to an increased rating higher than 10 percent for the left thigh disability.  The RO denied service connection for sciatica in October 2009.  In October 2010, the RO, in pertinent part, granted service connection for a mood disorder, assigning an initial 30 percent rating; right hip strain, assigning a 10 percent rating; and left groin, thigh, and penis scars, assigning a 10 percent rating.  All ratings were effective January 7, 2010.  In April 2011, the RO granted an increased rating of 50 percent for the mood disorder, effective November 5, 2010.  The RO denied entitlement to a TDIU in July 2011.  In August 2013, the RO granted an increased rating of 50 percent for a mood disorder, effective January 7, 2010.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in July 2015, at which time the Board remanded the claim.  The case is now returned for appellate review.  

The issues of entitlement to an initial evaluation higher than of 10 percent for right hip strain, an evaluation higher than 10 percent for deep laceration of the left groin and penis with limited left hip abduction, service connection for a lumbar spine disability, service connection for sciatica, secondary to deep laceration of the left groin and penis with limited left hip abduction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder causes occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's scarring on the left groin, thigh, and penis is analogous to one element of disfigurement in that the scarring measures 0.8 cm wide on the left groin, and 0.6 cm wide on the penis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for mood disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for an initial rating higher than 10 percent for scarring on the left groin, thigh, and penis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.  

The Veteran underwent VA examinations in June 2010, November 2010, and June 2016.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

VA afforded the Veteran an opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


II.  Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Psychiatric Disorder

As noted in the introduction, the Veteran's psychiatric disorder is rated as 50 percent disabling, effective January 7, 2010.  The most recent examination in June 2016 noted that the Veteran's psychiatric disorder was best described as an unspecified depressive disorder with anxious distress (rather than mood disorder).

The criteria for evaluating depressive disorders are found at 38 C.F.R. § 4.130, Diagnostic Code 9435.  

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

In addressing the evidence of record, a rating higher than 50 percent is not appropriate.  

A June 2010 VA examination report shows the Veteran reported the Veteran's psychiatric symptoms began as a result of his motor vehicle accident in service.  He indicated that his symptoms of depression included sadness, crying spells, poor sleep, decreased energy, poor motivation, and withdrawal from others.  He also reported symptoms of anxiety, such as muscle tension and panic attacks that occurred approximately twice a week.  He described the severity of the symptoms as severe, constant, and continuous or ongoing.  He indicated that his symptoms affected his total daily functioning, which resulted in social withdrawal and inability to work with associated financial stress because of his depression, anxiety, and chronic pain.  He reported trouble sleeping and noted a history of violent behavior described as suspension from trade school after he assaulted someone. 

Prior to the military, the Veteran reported that his family history included a close relationship with his siblings and mother when she was alive.  Presently, he was divorced and had a close relationship with his children.  Socially, he noted spending time with friends and being involved in church activities.  Since leaving the military, he had been charged with assault several times, including in 1984, 1990, and 1993, which resulted in probation.  Occupationally, he worked as a maintenance supervisor for 20 years and indicated that his relationship with the supervisor and co-workers was good.  

After the military, he developed social withdrawal and would not leave the house, and some work problems because of anxiety, depression, and chronic pain.  He was unable to take care of his son because of his symptoms and his lack of involvement in activities including shopping for groceries, and other needed items.  There had been some major social function changes since he developed his mental condition; for example, social withdrawal and disinterest in initiating and maintaining interpersonal relationships.  He was currently not working and had not worked for three years.  It was noted that his unemployment was not due to the effects primarily of his mental condition.

On mental status examination, the Veteran had disturbances of motivation and mood with anxiety.  He appeared lethargic with low energy.  He acknowledged poor sleep, fatigue, and poor motivation.  He noted poor concentration and focus because of chronic pain.  Panic attacks occurred once per week.  Memory was impaired to a moderate degree, as he had problems with retention of highly learned material and would forget to complete tasks.  His GAF score was 55.  The examiner noted that the Veteran intermittently was unable to perform activities of daily living (but could provide self-care) because his pain, primarily, made it difficult for him to perform self-care.  This caused decreased self-esteem and depression.  He was unable to establish and maintaining effective work/school and social relationships because he was not interested in interpersonal relationships, and preferred to be alone.  The examiner noted that the best description of the Veteran's current psychiatric impairment was that the symptoms caused occupational and social impairment with reduced reliability and productivity.  He had panic attacks more than once per week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A November 2010 general VA examination report notes that the Veteran's anxiety level was elevated.  A separate November 2010 mental disorder examination noted the Veteran's assertions of being unemployable and socially isolated as a result of his psychiatric disorder.  The examiner noted that he would have difficulty maintaining a job due to irritability, anxiety, and depression

The Veteran testified at the June 2014 Board hearing that his medication that he took for his psychiatric disorder made it so that he could not go out or work.  

In June 2016, a VA examination report noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he spent most of his time at home but also traveled a bit to take care of business related to a death in the family.  He had a nurse's aide who came to assist with bathing and he stated that he did not have much time to engage socially.  He attended church on occasion but not regularly and denied having any hobbies.  Occupationally, he remained unemployed.  He stated that he had been unable to maintain employment due to his physical health symptoms.

On mental status examination, his symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner commented that although the Veteran did not meet the full criteria for major depressive disorder, his depressive symptoms were significant enough to warrant a diagnosis.  The Veteran continued to experience moderate impairment in social and occupational functioning related to his depressive disorder.  The examiner found that his physical health was more contributory to his employment difficulties rather than his mental health, however.

On review of the evidence of record, the Veteran's depressive disorder is manifested by symptoms supportive of a 50 percent rating.  The Veteran's symptoms do not meet the criteria for a 70 percent rating for depressive disorder, as they are shown to be more moderate than severe, with occupational and social impairment with reduced reliability and productivity.  

Socially, the Veteran is isolated and does not leave his house much, and had a history of assault prior to his claim; but he also attends church sometimes and has a relationship with his children.  His physical limitations appear to part of the reason for his not leaving the house and needing help with daily activities of living.  Thus, while he has difficulty in establishing effective relationships, he does not appear to be unable to do so.

Occupationally, the Veteran is not working, but the medical evidence points to his limitations with employment being related to his physical disabilities, rather than his depressive disorder.  The Veteran's depressive disorder limits his ability to be productive in employment, but does not appear to severely impair his employment prospects.  

In short, the symptoms associated with the Veteran's mood disorder (now characteraized as depressive disorder) meet the criteria for a 50 percent rating, but not higher.

B.  Scars Left Groin, Thigh, Penis

The Veteran is service-connected for three scars on the left groin, thigh, and penis, with a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Diagnostic Code 7800 address burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Although the Veteran's scarring is on his lower extremity, the RO noted in the October 2010 rating decision that initially granted the benefits that the scars were being rated as analogous to the 8 characteristics of disfigurement.  

The Veteran's scarring on the left groin, penis, and left inner thigh involves one of the characteristics of disfigurement under Diagnostic Code 7800.  Specifically, the June 2010 VA examination report shows the scarring measures 12 cm long by 0.8 cm wide on the left groin; and 5 cm long by 0.6 cm wide on the penis.  

One of the characteristics of disfigurement is 0.6 cm in width at its widest.  Scars of the head, face, or neck with one characteristic of disfigurement warrant a 10 percent rating under Diagnostic Code 7800.  Note (5): The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

There are no additional characteristics of disfigurement, i.e., scar 5 or more inches (13 or more cm.) in length; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated or inflexible in an area exceeding six square inches (39 sq. cm.).  

Specifically, the June 2010 VA examination report shows the scarring measures 12 cm long by 0.8 cm wide on the left groin; 5cm long by 0.6 cm wide on the penis; and 6 cm long by 0.4 cm wide on the left inner thigh.  None of the scars are painful on examination, involve skin breakdown, or involve underlying tissue damage.  None of the scars are disfiguring or cause limitation of function.  

A November 2010 VA examination report notes that the symptoms of the Veteran's scars on the left groin, thigh, and penis included pain, itching, and scratching, but does not involve skin breakdown.  He also did not experience any functional impairment due to the scar.

The most recent examination in June 2016 addressing the scars did not report any impairment related to the scarring.

Therefore, a rating higher than 10 percent is not warranted under Diagnostic Code 7800.

Other diagnostic codes pertaining to scars have been considered, but do not warrant a rating higher than 0 percent.  The Veteran complained of pain associated with his scarring on examination in November 2010.  One or two scars that are painful or unstable warrant a 10 percent rating and three or four scars that are painful or unstable warrant a 20 percent rating under Diagnostic Code 7804.  However, examination in June 2010 and June 2016 shows that none of the scars were painful.  Given the complete findings of record, the evidence does not support that the Veteran's scarring is akin to painful scars under Diagnostic Code 7804.  In addition, a higher rating also is not warranted for scars that are unstable or cause limitation of function, as the examination reports shows that the Veteran did not have any of this type of impairment due to the scarring.

Thus, a rating higher than 10 percent is not warranted for the Veteran's scars on the left thigh, groin, and penis; nor is a separate compensable rating warranted under any of the other scar diagnostic codes, including the code for painful scars.

C.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's mood disorder and scars on the left groin, thigh, and penis present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate social and occupational functional impairment due to his symptoms of mood/depressive disorder.  He also has scars that are at least 0.6 cm wide.  This does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's depressive disorder (i.e., occupational and social impairment with reduced reliability and productivity) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under Diagnostic Code 9435 specifically contemplate these symptoms.  

The Veteran's scars on his left groin and penis measure at least 0.6 cm wide, which is contemplated by the rating of 10 percent based on one characteristic of disfigurement under Diagnostic Code 7800. 

The Board finds that the rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial evaluation higher than 50 percent for mood disorder is denied.

Entitlement to an initial evaluation higher than 10 percent for scars of the left groin, left thigh, and penis is denied.


REMAND

The Board remanded the service connection claim for a back disability and sciatica so that a medical opinion could be provided to address whether these disabilities were related to his military service, or secondarily related to the service-connected left thigh/hip/groin disability.  Thereafter, a medical opinion was provided in July 2016, which addressed whether the Veteran's back disability and sciatic were due to the Veteran's military service.  However, the medical opinion did not address whether the back disability and sciatica were caused or aggravated by the service-connected left thigh/hip/groin disability.  This must be remedied on remand.

With respect to the service-connected left thigh/hip/groin disability and right hip strain, the last examination for compensation and pension purposes was in July 2016, coincidentally, the same day as an opinion issued by the United States Court of Appeals for Veterans Claims, Correia v. McDonald, 28 Vet. App. 158 (2016), which clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities.  The Court specifically held that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The July 2016 VA examinations noted that the Veteran did not have pain on weight-bearing with respect to the right hip strain, but did not otherwise address whether there was pain on active and passive motion in either hip.  The examination noted that the Veteran used a cane and walked with a limp.  Thus, another examination is warranted to address the left and right hip disabilities.

The issue of entitlement to a TDIU is inextricably intertwined with the issues remanded herein, and resolution of the TDIU matter is therefore deferred pending resolution of the service connection claim for the back disability and sciatica, and increased ratings for the left thigh/hip/groin disability and right hip strain.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Atlanta dated from March 2016 to present pertaining to the back, sciatica, and bilateral hips.

2.  Thereafter, obtain a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of a back disability and/ or sciatica was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected deep laceration of the left groin and penis or any other service-connected disability, including right hip strain or disabilities of the knees.  A medical examination should be provided if deemed necessary by the clinician who provides the medical opinion.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Schedule the Veteran for an appropriate VA examination of his left and right hips.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected bilateral hip disabilities.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the hips, specifically noting whether - upon repetitive motion of the either hip - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the hips are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the bilateral hips, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is flail joint of the hip.

(d)  State whether there is any impairment of the femur with fracture of the shaft or anatomical neck with malunion and slight knee or hip disability; moderate knee or hip disability; or marked knee or hip disability; or fracture of the surgical neck with false joint; or nonunion of the femur with or without loose motion (and state whether or not weightbearing is preserved with aid of brace). 

(e)  Identify any neurological pathology related to the service-connected left hip and thigh disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

Pursuant to Correia, supra, examination of a joint must include range of motion testing of the joint in the following areas:
	Active motion
	Passive motion
	Weight-bearing
	Nonweight-bearing
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


